Case 2:19-cv-00399-RAJ-RJK Document 1-1 Filed 07/30/19 Page 1 of 10 PageID# 7




                                                                                      R E 0wI V E -n
   VIRGINIA: IN THE CIRCUIT COURT FOR THE CITY OF PORTSMOUTH2019 JUN 20 AM
                                                                                                     8. 3y
   Alverina Brown a/k/a Alverina Lopez                 )                        C `(` N TH l A 1'
   3737 Lilac Drive                                                             clRcL~i~f cC~sR~r c~.Er~E~t
   Portsmouth, VA 23703

                         Plaintifj;                            COMPLAINT


   V.
                                                              Case No. (,.,N i -oZ~O !a
  Wells Fargo Bank, N.A.
  R/A Corporation Service Company
  100 Shockoe Slip Fl. 2
  Richmond, VA 23219

  And

  Samuel I. White, P.C.
  R/A William Adam White
  5040 Corporate Woods Dr Suite 120
  Virginia Beach, VA 23462

                        Defendants.



                    Bill of Complaint and Request for Declaratory Judgment

  To the Honorable Judge of Said Court:

         Pursuant to Virginia Law, Plaintiff, Alverina Brown a!k/a Alverina Lopez ("PlaintiiT')

  files this Complaint and states upon information and beliefs as follows:

  I. Parties

    1. Plaintiff Alvernia Brown a/k/a Alverina Lopez ("Plaintiff') is a natural person who resides
       in the Commonwealth of Virginia at 3737 Lilac Drive ("the properry") in the city of
       Portsmouth.

    2. Wells Fargo Home Mortgage ("Wells Fargo"), is a for profit business entity doing business
       in the Commonwealth of Virginia.




                                                                                                  EXHIBIT A
Case 2:19-cv-00399-RAJ-RJK Document 1-1 Filed 07/30/19 Page 2 of 10 PageID# 8




    3. Samuel I. White, P.C. ("Substitute Trustee"), as substitute trustee, is a for profit business
       entity doing business in the Commonwealth of Virginia.

   U. Facts

    4. PlaintifP owns a tract of land in the City of Portsmouth which is described as follows:

           Being known, numbered and designated as lot 43, as shown on that certa:in plat entitled
           "Subdivision plat of Siesta Gardens north for Hudgins organization", which said plat is
             duly recorded in the Clerk's Office of the Circuit Court of the city of Portsmouth,
                                Virginia, in map book 14, at pages 35 and 36.

    5. Plaintiff entered into a mortgage loan contract ("loan") in 1997 in which Plaintiffwas the
       borrower. The loan was evidenced by a note ("Note") and secured by a deed of trust
       ("Deed of Triist"), both of which were valid contracts signed by the Plaintiff.

    6. Paragraph 14 of the Deed of Trust sets forth the following:

         "Thfs Security Instrument shall be governed by Federal law and the law of the
         jurisdiction in which the Property is located. "

    7. The Deed of Trust also requires the lender to comply with Federal Housing Administration
       ("FHA") regulations prior to foreclosure proceedings being instituted.

    8. Paragraph 9(d) of the Deed of Trust sets forth the following concerning the Secretary of
       Housing and Urban Development:

       "In many circumstances regulations issued by the Secretary will limit Lender's rights, in
       the case of payment defaults, to require immediate payment in full and foreclose if not paid.
       This Security Instrument does not authorize acceleration or foreclosure if not permitted by
       the regulations of the Secretary. "

    9. Defendant Wells Fargo never requested a"face to face" meeting with Plaintiff or Plaintiffs
       POA, which is required by FHA guidelines if the bank has a branch within 200 miles of the
       properry. Wells Fargo has at least five branch locations in Portsmouth, VA, where the
       subject properry is located.

    10. Plaintiff has suffered from severe medical and psychological issues for many years, at
        times rendering her mentally incompetent. She fell behind on her mortgage loan payments
        in June 2018 after being admitted to the hospital for her medical issues. During this time,
        Plaintiff was unable to contact Defendant Wells Fargo to make payments on her loan.




                                                                                                  EXHIBIT A
Case 2:19-cv-00399-RAJ-RJK Document 1-1 Filed 07/30/19 Page 3 of 10 PageID# 9




    11.After her release from the hospital, Plaintiff made payments and began submitting
       documents for a loan modification.

    12.Plaintiff submitted documents with the assistance of her daughter, Colonda Brown, and
       Vanessa Edwards, with whom Plaintiff executed a valid and binding Power of Attorney
       ("POA") appointing Vanessa Edwards as her attorney-in-fact. (Exhibit "A").

    13. Plaintiff was approved for a loan modification, effective January 7, 2019, with the first
       payment due on March 1, 2019.


    14. However, due to Plaintiff's severe medical issues and ongoing medical treatment requiring
        hospitalizations, she was unaware she was approved for a loan modification.


    15.Colanda Brown and PlaintifP s POA became aware of the approved loan modification in
       March 2019 following Plaintiffs readmission to the hospital and treatment in the Intensive
       Care Unit. Plaintiff has remained in the hospital following her most recent readmission in
       March.


    16.Plaintiff's POA began contacting Defendant Wells Fargo to gain access to Plaintiff's loan
       information in order to make a payment as soon as she became aware of the approved loan
       modification but Defendant Wells Fargo refused to speak with her.


    17.Plaintiff s POA called Defendant Wells Fargo on an almost daily basis and provided all the
       documents requested to add her as POA on Plaintiffs mortgage account but Wells Fargo
       continually refused to speak with her.


    18.PlaintifPs POA was in constant contact with Defendant Wells Fargo and expressed how
       much Plaintiff wanted to keep her home. She complied with Defendant Wells Fargo's
       every request including POA documentation and proof that Plaintiff would be hospitalized
       indefinitely. Plaintiff s POA and Colanda Brown even went to a Wells Fargo location to
       upload documents.


    19.Despite Plaintiff's POA providing all of the requested documentation, Wells Fargo
       continued to refuse to release any information to her concerning Plaintiffs mortgage loan
       account.




                                                                                                    EXHIBIT A
Case 2:19-cv-00399-RAJ-RJK Document 1-1 Filed 07/30/19 Page 4 of 10 PageID# 10




    20. Plaintiff, by and through her POA, were ready, willing, and able to reinstate the loan but
        Defendant Wells Fargo refused to provide the reinstatement numbers.


    21. Substitute Trustee foreclosed on the property on April 17, 2019.


    22. Following the Foreclosure sale, a representative of Defendant Wells Fargo acknowledged
        their mistake and told them they were in the process of t.rying to rescind the sale but this
        was never accomplished.


    23. Plaintiff had a substantial amount of equity in her home when Defendant Wells Fargo and
        Defendant Substitute Trustee foreclosed upon it, divesting her of not only her home but the
        asset of approximately $193,149.96 in equity.

  Plaintiff alleges:

   III.    Claims


           A. Defendant Wells Fargo Breached the Contract with Plaintiffs because
              Defendant Wells Fargo Did Not Conduct a"Face-to-Face" Interview as
              Required by the National Housing Act

    Incorporating Previous Paragraphs:

    24. The Note and Deed of Trust are valid binding contracts. Under Virginia law, federal
        regulations governing the foreclosure process are part of the rnortgage contract. Virginia
        law recognizes that a Note and Deed of Trust constitute .a legally enforceable contract,
        which imposes obligations on the lender and the borrower. Mathetivs v. PHHMortg. Corp.,
        283 Va. 723 (2012). These obligations include specific conditions precedent to foreclosure
        that the servicing institution must comply with to validly foreclose, including notice
        requirements in the Deed of Trust and federal requirements prior to foreclosure.

    25. The Plaintiffs loan is an FHA loan. The deed of trust incorporates into its terms a
        requirement of compliance with FHA regulations that supersede lender rights. Failure to
        comply with FHA guidelines is therefore a breach of contract.

    26. The National Housing Act requires Defendant Wells Fargo to conduct a"face-to-face"
        interview with the mortgagor or make a reasonable effort to arrange such a meeting within
        30 days before the commencement of foreclosure proceedings.

    27. There was no face-to-face meeting between Plaintiff and Defendant Wells Fargo and there
        were no reasonable attempts made in order to arrange such meeting.




                                                                                                     EXHIBIT A
Case 2:19-cv-00399-RAJ-RJK Document 1-1 Filed 07/30/19 Page 5 of 10 PageID# 11




    28. Defendant Wells Fargo is required to comply with all applicable laws as a condition
        precedent to the foreclosure sale and failure to do so makes the sale void or voidable.

    29. A lender must comply with all conditions precedent to foreclosure in a Deed of Trust even
        if the borrowers are in arrears.

    30. By failing to comply with the specific condition precedent under the Deed of Trust, prior to
        the notice of foreclosure sale by the trustee, Defendant Wells Fargo had not acquired the
        right to accelerate payment under the terms of the Deed of Trust and foreclose on the
        property. By proceeding with foreclosure, Defendant Wells Fargo was in breach of the
        contract.


           B. Defendant's Breached the Deed of Trust Contract by Failing to Provide Notice
              as Required Under the Deed of Trust.

    Incorporating Previous Paragraphs:

    31. The Note and Deed of Trust are valid binding contracts. Under Virginia law, federal
        regulations governing the foreclosure process are part of the mortgage contract. Virginia
        law recognizes that a Note a.nd Deed of Trust constitute a legally enforceable contract,
        which imposes obligations on the lender and the borrower. Mathews v. PHHMortg. Corp.,
        283 Va. 723 (2012). These obligations include specific conditions precedent to foreclosure
        that the servicing institution must comply with to validly foreclose, including notice
        requirements in the Deed of Trust and federal requirements prior to foreclosure.

    32. Plaintiff never received notice alerting her to the sale of her property required under the
        Deed of Trust.

    33. Because of this breach, Plaintiff's property was sold at a foreclosure auction on April 17,
        2019.

    34. Due to the Defendants' breach of the notice requirements under the Deed of Trust, the
        foreclosure sale was either void or voidable, requiring Wells Fargo to put Plaintiffin the
        position she was in prior to its breach.


    35. Defendants' breach of the Deed of Trust caused Plaintiff damage in loss of title to her
        properry, as well as damages for defending her right to title against the holders of the
        Trustee deed.


          C.    Breach of Contract for Violations of Real Estate Settlement Procedures Act


    Incorporating Previous Paragraphs:




                                                                                                      EXHIBIT A
    Case 2:19-cv-00399-RAJ-RJK Document 1-1 Filed 07/30/19 Page 6 of 10 PageID# 12




        36. The Promissory Note and the Deed of Trast are an enforceable contract that confers
            contingent power to foreclose to the Trustee.

        37. The Note and Deed of Trust are valid binding contracts. Under Virginia law, federal
            regulations governing the foreclosure process are part of the mortgage contract. Virginia
            law recognizes that a Note and Deed of Trust constitute a legally enforceable contract,
            which imposes obligations on the lender and the borrower. Mathews v. PHH Mortg. Corp.,
            283 Va. 723 (2012). These obligations include specific conditions precedent to foreclosure
           that the servicing institution must comply with to validly foreclose, including notice
            requirements in the Deed of Trust and federal requirements prior to foreclosure.


        38. Virginia law has long recogiuzed that rights and responsibilities embodied in a regulation
            may be incorporated and made a term of a Deed of Trust by reference even when the
            regulation itself does not provide for a private right of action. Wilkins v. Wells Fargo Bank,
~           2:15cv566, (E.D. Va. Nov. 15, 2016) quoting Squire v. IVa. Housing Dev. Auth, 287 Va
            507, 516-517 (2014).

        39. Defendant Wells Fargo failed to comply with specific RESPA regulations as outlined
            herein and therefore, did not have the ability to accelerate the loan and refer it to
           foreclosure.

        40. Defendant Wells Fargo's referral of the loan to foreclosure before conditions precedent
            occurred, namely Defendant's compliance with RESPA regulations, is a breach of the Deed
            of Trust contract.

        41. Defendant Wells Fargo breached the Deed of Trust by violating 12 CFR§ 1024.40 by not
            responding to the POA's inquiries, not providing requested documentation, and not
            providing information about the account. Defendant Wells Fargo's actions prevented
            Plaintiff from being able to resolve the loan modification, make payments, obtain
            reinstatement quotes, a.nd most importantly, reinstate the loan. This caused Plaintiff to lose
            over $190,000 in equity in her home.

        42. Plaintiff s incurred significant legal fees due to Wells Fargo's breach of contract.

              D. Clogging the Equity of Redemption

        Incorporating Previous Paragraphs:

        43. Despite Plaintiff's POA's requests, Defendant Wells Fargo would not add Vanessa
            Edwards to Plaintiff's mortgage loan account even though she is a duly appointed POA,
            recognized under the laws of the Commonwealth of Virginia.

        44. Because of Defendant Wells Fargo's actions, Plaintiff was not able to access her mortgage
            loan account to complete her loan modification.




                                                                                                       EXHIBIT A
Case 2:19-cv-00399-RAJ-RJK Document 1-1 Filed 07/30/19 Page 7 of 10 PageID# 13




     45. These actions by Defendant Wells Fargo resulted in a clog on Plaintiffls equity of
         redemption.

     46. Plaintiff has been damaged by loss of title to her Properry.


           E. Defendant Wells Fargo and Defendant Substitute Trustee are in Breach of
              Contract for Selling Plaintiff s Home for a Grossly Inadequate Price.

    Incorporating Previous Paragraphs:

    47. The relationship between the Plaintiff and the Defendant Substitute Trustee is rooted in a
        contract evidenced by the Deed of Trust. Defendant Substitute Trustee breached its
        fiduciary and contractual duty to the Plaintiff by selling the property for a value so low that
        it "shocks the conscious."

    48. Plaintiff's principal balance on her mortgage is $72,637.04. Her home was sold at a
        foreclosure sale for $153,100.00. The estimated value of Plaintiffls home is $265,787.00.

    49. When Plaintiff's home was sold at the foreclosure auction, she had approximately
        $193,149.96 in equity in the property. The amount of equity in her property continues to
        accrue daily.

    50. Defendant Wells Fargo knew about the substantial amount of equity in the property and
        still referred the home to foreclosure despite the fact that they were well protected due to
        the amount of equity in the property.

    51. Defendant Substititte Trustee breached its fiduciary duty to Plaintiff when they sold the
        properry without considering the substantial amount of equity Plaintiff had accumulated in
        the property.

    52. Crosby v. ALG Trustee, LLC, 822 S.E.2d 185 (Va. 2018) established that the duty of
        impartiality is an implied term of the Deed of Trust. The Court found that the foreclosure
        sale at issue "...overwhelmingly benefited the creditor at the debtor's expense and there
        was a significant discrepancy between the sales price and the value of the property." Id. At
        191. The Court went on to recognize that "So important is the requirement of impartiality
        that this Court has expressly recognized that a trustee's failure to remain impartial by
        selling the property at a price that is "so grossly inadequate as to shock the conscious" will
        "raise the presumption of fraud." Id. At 190. (quoting Cromer v. De Jarnette, 188 Va. 680,
        686 (1949)).

    53. Plaintiff's home was sold in foreclosure at a price that was grossly inadequate and shocks
        the conscious.

    54. These actions by Defendant Wells Fargo and Substitute Trustee resulted.in Plaintiff losing
        the equity she had accumulated in her home over a span of more than 20 years.




                                                                                                    EXHIBIT A
Case 2:19-cv-00399-RAJ-RJK Document 1-1 Filed 07/30/19 Page 8 of 10 PageID# 14




   VI. Rescission of Sale

     Incotporating Previous Paragraphs:

     55. A rescission of the foreclosure sale would return the Plaintiffto the position she was in
         before the improperly held foreclosure sale was conducted by Defendants.

    56. A rescission is a feasible, practicable, and an effective way to vindicate the Plaintiff.


    57. A rescission is proper in this instance as the properry is special and unique requiring the
        specific performance of an equitable rescission.


    58. Defendant Substitute Trustee knowingly and willfull.y foreclosed on the Plaintiff without
        completing their due diligence to verify the status of the debt owed.


    59. Without a rescission, Plaintiffwill suffer serious and permanent harm to her financial
        condition. This hardship substantially outweighs Defendants' costs of rescinding the
        improperly held foreclosure sale.


    IV.    Plaintiffs are Entitled to an Award of Attorney's Fees and Costs.

    Incorporating Previous Paragraphs:

    60. In light of the forgoing, Plaintiff requests the Court award them reasonable attorney's fees
        and costs. In Virginia, a Court can award attorney fees based on contract., The Deed of
        Trust is a contract with an applicable law provision.

    61. One applicable law is 12 U.S.C. § 2605(f)(3) which allows "...in the case of any successful
        action under this section, the costs of the action, together with attorneys fees incurred in
        connection with such action as the courrt may deterrnine to be reasonable under the
        circumstances."


    62. Defendants violated 12 U.S.C. § 2605(k)(1)(E) which states; "A servicer of a federally
        related mortgage shall not fail to comply with any other obligation found by the Bureau of
        Consumer Financial Protection, by regulation, to be appropriate to carry out the consumer
        protection purposes of this chapter."


    63. Defendant Wells Fargo violated 12 CFR§ 1024.40, an obligation found by the Bureau of
        Consumer Financial Protection. Due to Defendants violation, Plaintiff incurred significa.nt
        legal fees trying to remedy Wells Fargo's breach of contract.




                                                                                                      EXHIBIT A
Case 2:19-cv-00399-RAJ-RJK Document 1-1 Filed 07/30/19 Page 9 of 10 PageID# 15




       WHEREFORE, your Plaintiff prays that the Court ORDER Defendants and each of them,
   their serva.nts, agents, employees or other parfies acting on their behalf to RESCIND the
   foreclosure sale of the instant property, and DECLARE that the foreclosure sale which occurred
   on April 17, 2019 be VOID and INVALID.

       Plaintiff also prays that the court ORDER a STAY of the unlawful detainer proceedings
   currently ongoing in the General District Court for the City of Chesapeake until this complaint
   can be answered and the claims adjudicated.

      Further, Plaintiff requests compensatory damages against Defendant Wells Fargo and
   Substitute Trustee in the amount of TWO HUNDRED SIXTY FIVE THOUSAND EIGHT
   HUNDRED DOLLARS AND ZERO CENTS ($265,800.00)



                                               Respectfully Submitted,

                                                Alverina Brown a/k/a Alverina Lopez

                                                Of Counsel:

                                                iwa-Z&O'W AA~
                                               "Michelle A. Paul VSB482508
                                                Heath J. Thompson VSB#66748
                                                Counsel for Plaintiffs
                                                Heath J. Thompson, P.C.
                                                4224 Holland Road Suite 108
                                                Virginia Beach, VA 23452
                                                757-480-0060 (o)
                                                757-257-0088 (f)
                                                micheUe@heaththompson.com




                                                                                                 EXHIBIT A
Case 2:19-cv-00399-RAJ-RJK Document 1-1 Filed 07/30/19 Page 10 of 10 PageID# 16




                              CERTIFICATE OF SERVICE
         I HEREBY CERTIFY that on the ~ay of June, 2019 I caused the foregoing
   Complaint to be served via personal service and Sheriff's Service on:


   Wells Fargo Bank, N.A.
   R/A Corporation Service Company
   100 Shockoe Slip Fl. 2
   Richmond, VA 23219

   And

   Samuel I. White, P.C.
   R/A William Adam White
   5040 Corporate Woods Dr Suite 120
   Virginia Beach, VA 23462




                                                Michelle A. Paul VSB#82508
                                                Heath J. Thompson VSB#66748
                                                Counsel for PlaintifPs
                                                Heath J. Thompson, P.C.
                                                4224 Holland Road Suite 108
                                                Virginia Beach, VA 23452
                                                757=480-0060 (o)
                                                757-257-0088 (f)
                                                michelle@heaththompson.com




                                                                                 EXHIBIT A
